EXHIBIT 10.1
 
HANGAR LICENSE AND SERVICES AGREEMENT


TEXTRON – SCOTT DONNELLY




This Hangar License and Services Agreement (the “Agreement”), made and entered
into on April 25, 2011 to be effective as of the 5th day of December, 2010 by
and between Textron Inc. (hereinafter called “Textron”) and Scott C. Donnelly on
behalf of [Mr. Donnelly's limited liability corporation] (hereinafter called
“Licensee”) and their respective successors and assigns,


WITNESSETH:


WHEREAS, Textron leases approximately 85,390 square feet of space from the Rhode
Island Airport Corporation (“RIAC”) pursuant to a Lease dated June 19, 1996 (the
“Prime Lease”); and


WHEREAS, Licensee desires to store his Cessna 208 Caravan turbo-prop aircraft in
a portion of the space covered by the Prime Lease, and obtain certain services
from Textron, and Textron is willing to permit and provide same;


NOW, THEREFORE, in consideration of the premises and the agreements contained
herein, and intending to be legally bound hereby, Textron and Licensee agree as
follows:


1.           DESCRIPTION OF PROPERTY


1.1           Description of Property.  Textron, in consideration of the fees,
covenants and agreements to be paid, kept and performed by Licensee as
hereinafter provided, and subject to the terms and conditions set forth in this
Agreement, does hereby permit Licensee to store his Cessna 208 Caravan aircraft
and equipment and other items necessary for the support of the operation of such
aircraft, within the hangar commonly known as “Hangar 1” (the “Premises”) in the
City of Warwick, Rhode Island, located at T.F. Green Airport, Rhode Island and
the improvements thereon, together with the use, in common with Textron and
others, of any road, driveway, or passage way open or proposed, in front of or
adjoining or giving access to said tract piece or parcel of land. Licensee
acknowledges that the aircraft described above shall be placed in such area in
the Premises as Textron personnel shall direct.


1.2           No Representations.  Licensee hereby acknowledges that Textron has
made no representations as to the condition of the Premises or any facilities
thereon and is licensing the Premises as is.  Licensee further acknowledges that
he has inspected the Premises for normal defects and that Licensee relies solely
on said inspection.


1.3           Fuel Storage. Licensee shall have the privilege to use Textron’s
bulk aviation fuel storage facility, subject to prior notification to and
consent of Textron in advance of each transfer of fuel to and from such bulk
fuel storage facility. Fuel will be pumped by Textron personnel into Licensee’s
aircraft upon request by Licensee. Textron shall maintain records of the
quantity of any fuel used and/or replenished by Licensee. For fuel consumed by
Licensee’s aircraft each month Textron shall invoice Licensee in an amount per
gallon equal to the average price paid by Textron for fuel during the three
months prior to the date of the invoice. In addition, the parties anticipate
that from time to time, with the prior consent of Textron in each case, Licensee
may purchase fuel, generally in a quantity of 2,000 gallons or more, from a
third party approved by Textron to replenish fuel consumed by Licensee’s
aircraft from the bulk fuel storage facility.  Upon termination of this
Agreement, Textron shall prepare an accounting and reconciliation of the use and
 
 
 

--------------------------------------------------------------------------------

 
replenishment by Licensee of the bulk fuel storage facility and the applicable
party shall reimburse the other for the actual purchase price of any fuel used
or to be used by it but not paid for.


1.4           Towing and Other Services.   Textron shall provide towing and
other services with respect to Licensee’s aircraft upon Licensee’s request, as
further described in Section 8 below.




2.           TERM


The term of this Agreement is agreed to have commenced on December 5, 2010 (the
"Commencement Date"), and shall continue on a month-to-month basis until
terminated by 30 day written notice by either Textron or Licensee to the
other (the “Term”).  Textron shall further have the right to terminate this
Agreement for default as provided herein.


3.           RENT AND OTHER FEES


3.1           Monthly Rental Fee.  Licensee will pay to Textron as a fee (the
“Monthly Rental Fee”) for the use of the Premises during the Term the sum of
$1,500 each month.


3.2           Other Fees. Licensee shall pay for other services provided under
this Agreement at the applicable rates specified in Section 8 below.


3.             Payment of Fees.  Textron shall invoice Licensee at the beginning
of each calendar month for the Monthly Rental Fee, together with any other fees
incurred during the prior calendar month, which shall be due and payable by the
25th day of such month Checks shall be made payable to Textron Inc. and
forwarded to Textron Inc., Hangar#1, 566 Airport Road, Warwick RI 02886,
Attention: Jayne Platt, Aviation Administrator, or to such other address or
addresses as Textron may hereafter advise Licensee in writing, without deduction
or set-off.  Upon termination of this Agreement by Licensee other than at the
end of a month, no refund of any portion of the applicable Monthly Rental Fee
shall be made by Textron.


3.3           Delinquency Charges.  If Textron has not received the full amount
of any Monthly Fees, or other charges due and payable to Textron under this
Agreement, by the end of 25 calendar days after the date it first became due,
Licensee shall pay interest equal to one (1%) percent per month or the maximum
rate permitted by law, whichever is less, with respect to such unpaid amounts.


3.4           Increase in Fees. Notwithstanding Sections 3.1 and 3.2 above,
Textron may notify Licensee not more frequently than annually that it seeks to
increase the Monthly Rental Fee and/or other fees in light of changes in market
conditions. In such event the parties agree to negotiate in good faith with
respect to any such increase(s).


4.           USE


The Premises are licensed for use solely by Licensee to house his aircraft and
for the other purposes described in this Agreement.  This use may not vary
without the prior written consent of Textron.  Said consent shall not be
unreasonably withheld.  No charter operation shall be permitted on the Premises.
 
 
- 2 -

--------------------------------------------------------------------------------

 
5.           UTILITIES


  Textron shall pay all costs for water, gas, electricity, sewer charges,
telephone and other utilities used or consumed upon the Premises as and when the
charges for the same become due and payable.  Further, Textron shall maintain,
at its sole cost and expense the water, gas, boiler, sewer and electric system
on or about the Premises.


6.           TERMINATION; REMOVAL OF LICENSEE’S PROPERTY


Upon the termination or expiration of this Agreement for whatsoever cause,
Licensee shall have the privilege and right to remove and upon request of
Textron shall remove, at his own expense, Licensee’s aircraft.    Any damage to
the Premises caused by such removal shall be repaired at Licensee’s
expense.  Licensee shall have thirty (30) days after termination to remove his
property and/or repair any damage.


7.           REPAIRS TO PREMISES; LIENS


7.1           Maintenance of Premises.  Textron shall maintain the Premises in
good order, repair and condition and shall make all repairs (structural and
non-structural, including repair or replacement of the roof), as may be
necessary to keep the Premises in good condition. Licensee shall reimburse
Textron for the cost of any repairs made necessary by the negligence or
intentional misconduct of Licensee or his invitees.


7.2.          Liens.  Licensee shall promptly pay all amounts owing to his
contractors and materialmen, so as to minimize the possibility of a lien
attaching to the Premises, and should any such lien be made or filed, Licensee
shall bond or indemnify against or discharge the same within ten (10) days after
written request by Textron.


8.           ACCESS TO PREMISES; OTHER SERVICES


8.1. No keys or cards for access to Hangar 1 will be issued to guests or
invitees of Licensee, except as may be determined by Textron, in its sole
discretion.


8.2 Upon reasonable request by Licensee, Textron may provide towing services
with respect to the Licensee’s aircraft. Also, Licensee acknowledges that
Textron may from time to time move the Licensee’s aircraft within, beside or
between the hangars constituting the Premises for space allocation or other
purposes. With prior consent by Textron, upon receipt of appropriate training by
either Rhode Island Airport Corporation or Textron Flight Operations staff,
Licensee may utilize Textron’s towing equipment for purposes of moving his
aircraft into and out of the Premises.


8.3 Upon reasonable request by Licensee, Textron shall perform maintenance on
the Licensee’s aircraft, provided that Textron, in its discretion, determines
that it has trained and qualified personnel available to perform such service.
Licensee shall reimburse Textron for the out of pocket costs of materials, parts
and other hardware as well as the time of its personnel (calculated at the rate
of $90.00 per hour) in performing such maintenance. Upon reasonable request by
Licensee from time to time, Textron may grant access to the Premises and make
its equipment available to Licensee’s contractors for the purpose of performing
maintenance on Licensee’s aircraft.
 
 
- 3 -

--------------------------------------------------------------------------------

 
8.4 Upon reasonable request by Licensee, Textron may contract with third party
suppliers for flight safety training for Licensee. Textron shall be reimbursed
by Licensee for the actual expenses of such training to the extent that such
training relates to Licensee’s owned aircraft.


8.5 With the consent of and by prior arrangement with Textron’s aviation
personnel, Licensee may from time to time use the flight planning facilities and
equipment located in Textron’s hangar commonly known as “Hangar 1” at no extra
charge.


8.6 To the extent that Textron is required to pay overtime to Textron employees
to enable Licensee to have access to the Premises or to provide towing or
fueling services at such times as Licensee requests, Licensee shall reimburse
Textron for such hours of overtime as Textron is obligated to pay its employees,
at the rate of $30 per hour for a line service technician, with a three hour
minimum on weekends and holidays (i.e. $90), or, if a line service technician is
not available, at the rate of $56 per hour for a senior maintenance technician
or other employee, with a three hour minimum on weekends and holidays (i.e.
$168). Licensee acknowledges that, as of the date of this Agreement, Textron
Flight Operations’ normal hours of operation are from 7:30am to 4pm Monday to
Friday.


8.7 Notwithstanding any other provision of this Agreement to the contrary,
Licensee agrees not to bring any action against Textron based on any theory of
liability, whether in tort or contract, based upon Licensee’s use of the
aforementioned Textron facilities (including any services, gratuitous or
otherwise, that may from time to time be performed by Textron employees or
agents); and Licensee shall indemnify, defend and hold Textron harmless from and
against any and all loss, cost, damage and expense, including reasonable
attorneys' fees, resulting from any claim for damage or injury to any person or
property arising out of or in any way connected with Licensee's use of such
Textron facilities.  In the event any action or proceeding is brought against
Textron by reason of any such claim, Licensee, upon notice from Textron, shall
defend the same at Licensee's expense.


9.           COMPLIANCE WITH LAWS AND AIRPORT REGULATIONS


9.1           Compliance with Laws.  During the term of this Agreement, Textron
and Licensee, shall promptly comply with all present and future laws,
ordinances, orders, rules, regulations and requirements of all federal, state
and municipal governments, courts, departments, commissions, boards and
officers, including but not limited to all environmental laws, any regulations
national or local Board of Fire Underwriters, or any other body exercising
functions similar to those of any of the foregoing, and all rules and
regulations of Textron which may be applicable to the Premises and Textron’s and
Licensee’s respective use thereof.   Textron and Licensee shall each likewise
comply with the requirements of all policies of insurance at any time in force
with respect to the Premises and Textron’s and Licensee’s respective operations
thereon.


9.2           Hazardous Substances.  Neither Textron nor Licensee shall cause or
permit the presence, use, discharge, disposal, storage, release, or threatened
release of any Hazardous Substances, pollutants or contaminants on or in the
Premises and adjoining area (the “Property”), except in compliance with
applicable law and in quantities necessary to the operation and maintenance of
the Premises, or in the case of Licensee, maintenance or operation of his
aircraft.  Neither Textron nor Licensee shall do anything affecting the Property
that is in violation of any Environmental Law, nor shall either
 
 
- 4 -

--------------------------------------------------------------------------------

 
Textron or Licensee allow anyone else to do anything affecting the Premises that
is in violation of any Environmental Law.


9.3           Notice of Investigations.  Each of Textron and Licensee shall
promptly give the other written notice of any investigation, claim, demand,
lawsuit or other action by any governmental or regulatory agency or private
party involving the Property and any Hazardous Substance or Environmental Law of
which such party has knowledge.  If either Textron or Licensee learns, or is
notified by any governmental regulatory authority, that any removal or other
remediation of any Hazardous Substance affecting the Property is necessary, the
party responsible for causing or permitting the presence, use, discharge,
disposal, storage, release, or threatened release of such Hazardous Substance
shall promptly take all necessary remedial actions in accordance with
Environmental Law.


9.4           Definition of “Hazardous Substances.”  As used in this paragraph
“Hazardous Substances” are those substances defined as toxic or hazardous
substances by Environmental Law and the following substances: gasoline,
kerosene, other flammable or toxic petroleum products, toxic pesticides and
herbicides, volatile solvents, materials containing asbestos or urea,
formaldehyde, polychlorinated biphenyls, and radioactive materials.  As used in
this paragraph, “Environmental Law” means federal laws, , rules, regulations,
ordinances, orders, permits, licenses, judgments or decrees, or the laws, rules,
regulations, ordinances, orders, permits, licenses, judgments or decrees of the
jurisdiction where the Property is located that relate to health, safety,
wastes, Hazardous Substances or environmental protection.


10.           INDEMNIFICATION; INSURANCE


10. 1           Indemnification.  Licensee shall indemnify, defend and hold
Textron harmless from and against any and all loss, cost, damage and expense,
including reasonable attorneys' fees, resulting from any claim for damage or
injury to any person or property arising out of or in any way connected with (a)
Licensee's use of, and ingress to and egress from, the Premises and adjoining
areas, (b) Licensee’s aircraft operations, or (c) any act or omission of
Licensee, his  contractors, guests or invitees with respect to this
Agreement.  In the event any action or proceeding is brought against Textron by
reason of any such claim, Licensee, upon notice from Textron, shall defend the
same at Licensee's expense.  Subject to the provisions of Section 16 (Notices),
Textron shall indemnify and hold Licensee harmless from and against any and all
loss, cost, damage and expense, including reasonable attorneys' fees, resulting
from any claim for damage or injury to any person or property arising out of or
in any way connected with (a) Textron’s use and occupancy of, and ingress to and
egress from, the Premises and adjoining areas,  (b) Textron’s aircraft
operations, or (c) any act or omission of Textron, its employees, agents, guests
or invitees with respect to this Agreement.  In the event any action or
proceeding is brought against Licensee by reason of any such claim, Textron,
upon notice from Licensee, shall defend the same at Textron’s expense.


10.2           Insurance to be Maintained by Licensee.  During the Term,
Licensee shall, at his expense, carry and maintain (a) a general liability
insurance policy or policies or other, similar form of public liability
insurance with a combined single limit of not less than $1,000,000 insuring
against all liability of Licensee arising out of or in connection with
Licensee's use or occupancy of the Premises; (b) aircraft liability and airport
liability insurance with a combined single limit of not less than $1,000,000;
and (c) aircraft hull coverage in an amount not less than the value of his
aircraft housed at the Premises.  The insurance policy required by clause (a) of
the first sentence of this Section 10.2 shall contain contractual liability
coverage which specifically insures Licensee's indemnities contained in this
Agreement.    The insurance policy or policies required by clause (b) of the
first sentence of this Section 10.2 shall name Textron as an additional insured
with
 
 
- 5 -

--------------------------------------------------------------------------------

 
respect to personal injury, bodily injury, including death, and property damage
claims arising from Licensee’s aircraft operations. Each policy shall provide
that (1) not less than thirty (30) days' prior written notice shall be given to
Textron in the event of any material modification in the terms of such policy or
of the cancellation or non-renewal thereof with respect to any liability or loss
created by or associated with Licensee or his aircraft.  Such insurance coverage
may, however, be afforded by a "blanket" policy or policies maintained by
Licensee with respect to all or a portion of Licensee's activities on leased or
owned properties. The amount of such required insurance coverage shall not limit
Licensee's obligations under this Lease.  Textron makes no representation
whatsoever that the amount of such insurance coverage is adequate to protect
Licensee from any liability or damage to which Licensee may become
exposed.  Licensee shall provide to Textron a certificate of insurance including
any necessary endorsements to Licensee’s insurance policies prior to
commencement of the Term hereof , and shall furnish Textron with evidence of
renewal of the policies not less than twenty (20) days before expiration of the
terms of the policies.  In the event Licensee provides a certificate of
insurance, such certificate shall contain sufficient information for Textron to
determine if the underlying policy complies with provisions of this
Lease.  Licensee shall assume the risk of loss or damage to his property on the
Premises, and at all times during the Term, Licensee shall insure his personal
property on the Premises against loss or damage by fire, including extended
coverage, and theft.


10.3           Insurance to be Maintained by Textron. During the Term, Textron
shall, at its expense, carry and maintain (a) Workers’ Compensation and
Employer's Liability Insurance; (b) a commercial general liability insurance
policy or policies or other, similar form of public liability insurance with a
combined single limit of not less than $1,000,000 insuring against all liability
of Textron, its employees and representatives, arising out of or in connection
with Textron's use or occupancy of the Premises; (c) Automobile Liability
Insurance with a combined single limit of not less than $1,000,000; (d) aircraft
liability insurance with a combined single limit of not less than $100,000,000;
(e) aircraft hull coverage in an amount not less than the value of Textron’s
aircraft housed at the Premises. The insurance policy required by clause (b) of
the first sentence of this Section 10.3 shall contain contractual liability
coverage, which specifically insures Textron’s indemnities contained in this
Lease.  Such insurance coverage may be afforded by a "blanket" policy or
policies maintained by Textron with respect to all or a portion of Textron's
activities on leased or owned properties. Textron shall provide a certificate of
insurance to Licensee prior to commencement of the Term hereof.
 
10.4           Insurance Policy Deductible.  Notwithstanding any other
provisions of this Agreement, in the event of any loss caused by the negligence
or misconduct of Licensee, Licensee shall be obligated for and Licensee shall
pay to Textron the deductible portion of any insured recovery Textron otherwise
would have been entitled to receive but for such deductible feature of the
applicable insurance policy.
 
 
- 6 -

--------------------------------------------------------------------------------

 
11.           DESTRUCTION OF PREMISES


In the event of fire or other casualty occurring during the Term which results
in damage or destruction to the Premises, Textron or Licensee may terminate this
Agreement by notice in writing to the other as of the date on which such fire or
other casualty or taking occurs.


12.           SUBLETTING AND ASSIGNMENT


Licensee shall not assign nor in any manner transfer this Agreement or any
estate or interest therein, nor permit any use of the same other than by
Licensee nor sublet the Premises or any part thereof, nor grant any license,
concession or other right of occupancy of any portion of the Premises.


13.           LICENSEE’S COVENANTS


Licensee covenants and agrees as follows:


13.1           Payment and Performance.  To perform promptly all of the
obligations of Licensee set forth in this Agreement; to pay when due all fees
and all charges which by the terms of this Agreement are to be paid by Licensee.


13.2           Cleanliness of Premises.  To the extent his guests or invitees
are present on the Premises, to clean up any mess caused by any such individual,
to place all refuse, rubbish and debris in covered containers furnished by
Textron and to comply with Textron’s reasonable rules in effect from time to
time relating to maintenance and operation of the Premises.


13. 3           No Waste.  Not to cause, suffer or permit strip or waste.


 14.           BREACH OR DEFAULT


14.1           Default.  If Licensee shall be in default in the payment of fees
or any part thereof or of other sums payable by Licensee hereunder at the times
and places herein fixed for the payment thereof and said default shall continue
ten (10) days (whether or not the payment of said fees shall have been
demanded), or if default shall be made in any other of the covenants or
provisions herein contained on the part of Licensee to be kept and performed and
if such default shall continue for a period of ten (10) days after notice to
Licensee (or if such default cannot be cured within such 10 day period, Licensee
has not commenced to cure default within such 10 day period), or if Licensee
shall make an assignment for the benefit of creditors, or file a voluntary
petition in bankruptcy or insolvency, or shall be adjudged bankrupt, or if the
estate hereby created shall be deserted or vacated, then and in any of the said
cases, not withstanding any license or waiver of any former breach of covenant
or consent in a former instance, it shall be lawful for Textron thereupon or at
any time thereafter, during which such default, assignment, insolvency, legal
proceedings, desertion, vacancy or neglect shall continue, or be in effect to
terminate this Agreement and all of Licensee’s interest hereunder by giving
written notice to Licensee of such termination and of the effective date thereof
(and such notice having been given, this Agreement shall cease and expire on the
date named therein), and/or, at Textron’s option, without demand or notice, and
without process of law to enter upon and into the Premises or any part thereof
in the name of the whole, and to declare this Agreement at an end and in such
case expel Licensee without being guilty of any manner of trespass without
prejudice, however, to Textron’s claims for rent or other claims for breach of
covenant hereunder, it being expressly understood
 
 
- 7 -

--------------------------------------------------------------------------------

 
and agreed that this Agreement shall not continue or inure to the benefit of any
assignee, receiver or trustee in bankruptcy, excepting at the option of Textron.


14.2           No Relief from Obligations.  No such expiration or termination of
this Agreement shall relieve Licensee of his liability and obligations under
this Agreement, and such liability and obligations shall survive any such
expiration or termination.


14.3           Interest, Costs and Fees.  If Licensee shall breach or fail to
perform any of the covenants or provisions of this Agreement, and such breach
shall continue beyond the period as specified in 14.1, and such failure or
breach shall cause Textron to incur any damages or expenses whatsoever, then and
in that event such damages or expenses so incurred by Textron, with interest at
the rate of one (1) percent per month, costs and reasonable attorney's fees
shall be deemed to be additional fees hereunder and shall be due from Licensee
to Textron on the first (1st) day of the month following the incurring of such
respective expenses.


15.           NO WAIVER


The failure of Textron to seek redress for violation of, or to insist upon the
strict performance of, any covenant or condition of this Agreement shall not be
deemed a waiver of such violation nor prevent a subsequent act, which would have
originally constituted a violation, from having all the force and effect of any
original violation.  The receipt by Textron of fees with knowledge of the breach
of any provision of this Agreement shall not be deemed to have been a waiver by
Textron of such breach, or by Licensee, any such waiver shall not be valid
unless such waiver by in writing, signed by the party to be charged.  No consent
or waiver, express or implied, by Textron to or of any breach of this Agreement
or of any other agreement or duty between the parties shall be construed as a
waiver or consent to or of any later breach of the same of any breach of any
other provisions of this Agreement or other agreement or duty.
 
16.           NOTICES


16.1           Notices to Licensee.  All notices to Licensee shall be in writing
and shall be effective upon receipt after being sent by certified mail (return
receipt requested) addressed to Licensee at 40 Westminster Street, Providence,
RI 02903.


16.2           Notices to Textron.  All notices to Textron shall be in writing
and shall be effective upon receipt after being sent by certified mail (return
receipt requested) addressed to Textron (Attention Textron Real Estate) at its
business offices at 40 Westminster Street, Providence, Rhode Island 02903 or at
such other address as Textron shall designate in writing to Licensee.


16.3           Other Forms of Notices.  Notices may also be sent by overnight
courier service or delivered by hand, in which case any such notice shall be
effective upon receipt by the addressee.


16.4           Changes of Address.  Notwithstanding any provisions in this
Agreement to the contrary concerning modifications, a change in address may be
effected by certified mail (return receipt requested) sent by either party to
the other.
 
 
- 8 -

--------------------------------------------------------------------------------

 
17.           ENTIRE AGREEMENT AND MODIFICATION


17.1           Entire Agreement.  Neither Textron nor Licensee nor any of their
agents have made any statement, promise or agreements verbally or in writing in
conflict with the terms of this Agreement.  Any and all representations by
either of the parties or their agents made during negotiations prior to
execution of this Agreement and which representations are not contained in the
provisions hereof shall not be binding upon either of the parties hereto.  It is
further agreed that this Agreement constitutes the entire, full and complete
agreement between Textron and Licensee with respect to the Premises.


17.2           Amendments.  No modification, alteration or amendment of this
Agreement shall be binding on either party unless mutually agreed to by the
parties and executed by their authorized officers or agents in writing.


18.           MISCELLANEOUS


18.1           Reserved Rights of RIAC.  Licensee acknowledges that pursuant to
the Prime Lease there was reserved to RIAC, its successors and assigns for the
use and benefit of the public, a free and unrestricted right of flight for the
passage of aircraft in the air space above the surface of the Airport including
the Premises, together with a right to cause in said air space such noise, dust
and fumes as may be inherent in the operation of aircraft now known or hereafter
used, or navigation of or right in the air, using said air space for landing,
taking off or operating on or above same Airport; and Licensee consents to be
bound by such reservation of rights by RIAC.


18.2           No Partnership or Joint Venture; Notice Concerning RIAC. Neither
a partnership nor a joint venture is created by this Agreement.  Licensee
acknowledges that Textron has notified Licensee that Textron has no authority to
bind RIAC and that this Agreement or a summary of the arrangement contemplated
thereby may need to be submitted to RIAC and to Federal and State authorities
for review and approval in accordance with applicable law and provisions of this
Agreement.


18.3           Assistance to RIAC.  Licensee shall cooperate and assist RIAC in
dealing with the Federal Aviation Administration and all other Federal, State
and local agencies in all matters relating to the operation of the Airport.


18.4           Cooperation With RIAC. RIAC may, from time to time, employ
various planning and engineering consultants in connection with RIAC's ownership
and operation of the Airport; and Licensee shall cooperate with and reasonably
assist such consultants as requested by RIAC.


18.5           Airport Communications. Licensee shall not, by either his
activities upon or use of the Premises, interfere with radio communications,
instrument landing systems, navigational aides or flight operations of the
Airport.


18.6           National Emergency.  During time of war or national emergency,
RIAC shall have the right to lease the Airport area of any part thereof,
including the Premises, to the United States Government for military use and, if
such lease is executed, the provisions of this Agreement, insofar as they are
inconsistent with the provisions of the lease to the Government, shall be
subordinate to said lease.  Textron shall not be obliged to make any adjustment
in Licensee’s fees hereunder in the event if such lease is executed.


18.7           Federal Aviation Act Compliance.  Licensee agrees to comply with
provisions of the Federal Aviation Act of 1958 (49 U.S.C. 1349(a)), and any
future
 
 
- 9 -

--------------------------------------------------------------------------------

 
amendments or revisions thereto, or any rules or regulations promulgated
thereunder and any provision of any agreements providing Federal assistance for
the development of Airports entered into by Textron and the United States of
America or its agencies.  Notwithstanding the foregoing, if this Section 18.7 is
invoked against Licensee, Licensee may terminate this Agreement without further
liability if in Licensee's reasonable discretion such invocation materially
increases Licensee's obligations or materially decreases Licensee's rights under
this Agreement.


18.8           Protection of Airport Operations. Licensee covenants and agrees
that he will neither erect structures not permit nor operate equipment nor store
material on the Premises, in such a manner as to create any obstruction to air
navigation and radar operations according to the criteria or standards as
prescribed in Part 77 of the Federal Aviation Regulations or to create
electrical interference with radio communications, radar or electromagnetic
equipment between the Airport and aircraft, or to make it difficult for a flier
to distinguish between same Airport lights and others, or to cause a glare in
the eyes of fliers using same airport, or to impair visibility in the vicinity
of same Airport by lights, smoke, or otherwise endanger the landing, taking-off
or maneuvering of aircraft.  If Licensee is in default of this provision,
Licensee shall remedy the cause immediately after notification by Textron.


18.9           Regulated Services.  Licensee will perform no services which are
regulated by the Federal Aviation Administration (“FAA”) without Textron’s prior
written consent. If such consent is given, Licensee will promptly supply Textron
with copies of certificates issued by the FAA.  Licensee will also supply copies
of all such certificates when they are renewed along with any notices of
cancellation or termination of said certificates.


18.10         Time of Essence.  It is expressly agreed that time is of the
essence in the performance of each and every provision and covenant of this
Agreement.


18.11         Original Copies.  This Agreement may be executed in any number of
counterparts, each of which when so executed and delivered shall be deemed an
original, but such counterparts together shall constitute but one and the same
agreement.


18.12         Captions.  The captions appearing in this Agreement are inserted
only as a matter of convenience and for reference, and in no way define, limit
or construe or describe the scope or intent of any provisions of this Agreement
nor in any way affect this Agreement.


18.13         Binding Effect.  The terms, covenants and conditions contained in
this Agreement shall be binding upon and inure to the benefit of the parties
hereto and their respective heirs, legal representatives, successors and assigns
and any person or persons, natural or corporate, claiming through or under them,
or any of them.


18.14         Taking Effect.  This Agreement shall take effect only upon its
proper execution by both Textron and Licensee. The parties acknowledge and agree
that the Agreement dated May 1, 2009 between them relating to the Licensee’s
former aircraft is hereby terminated effective as of the date referenced above.
 
 
 
- 10 -

--------------------------------------------------------------------------------

 
IN WITNESS WHEREOF, the parties have caused this Agreement to be duly executed
as a sealed instrument, as of the date first written above.






TEXTRON INC.


By: _/s/John D. Butler___________________
Title:       Executive Vice President and Chief Human Resources Officer






LICENSEE


_/s/Scott C. Donnelly__________________
                Scott C. Donnelly on behalf of [Mr. Donnelly's LLC]


 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
 
- 11 -
 